            Case 5:16-cr-00877-FB Document 70 Filed 12/17/19 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

USA                                              §
                                                 §
vs.                                              §      NO: SA:16-CR-00877(1)-FB
                                                 §
(1) David Eric Garcia                            §

                    ORDER REVOKING SUPERVISED RELEASE AND
                           RESENTENCING THE DEFENDANT

         On the 5th day of December, 2019 came on to be considered the government's motion to

revoke the defendant's supervised release [doc. #41]. After due consideration, including

consideration of all statutorily-required factors and the revocation policy statements, the Court

finds the defendant has violated the conditions of supervised release as alleged by the

government, and that the ends of justice and the best interests of the public will not be served by

continuing the defendant on supervised release. Accordingly, for reasons pronounced at

sentencing and set forth in the motion to revoke,

         IT IS ORDERED that:

The government's motion to revoke the defendant's supervised release [doc. #41] is

GRANTED, and the terms of supervised release originally imposed on October 20, 2017 are

hereby REVOKED and set aside.

         IT IS NOW THE ORDER AND SENTENCE of this Court that the defendant is

remanded to the custody of the Federal Bureau of Prisons for a period of fifteen (15) months.

This revocation sentence shall run consecutive with any sentence imposed by the State

Court.
          Case 5:16-cr-00877-FB Document 70 Filed 12/17/19 Page 2 of 2


       IT IS FURTHER ORDERED that the defendant is to be placed on three (3) years of

supervised release following his term of imprisonment.

       Signed this 17th day of December, 2019.

                                                  ______________________________
                                                  FRED BIERY
                                                  UNITED STATES DISTRICT JUDGE
